department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-1188-99 cc psi br9 internal_revenue_service national_office field_service_advice memorandum for illinois district_counsel from associate chief_counsel passthroughs special industries cc psi subject sec_708 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend t a b c d e f g h j l n p s u v x y z aa bb cc dd ee ff gg hh jj region country region country date date date date date date date date date date date date date date date date date date period period period period publication publication publication dollar_figureamount dollar_figureamount dollar_figureamount amount amount amount amount amount amount dollar_figureamount dollar_figureamount dollar_figureamount dollar_figureamount dollar_figureamount dollar_figureamount dollar_figureamount foreign_currency a foreign_currency b foreign_currency a foreign_currency a foreign_currency a foreign_currency a issues whether t and its related entities may deduct a foreign_currency_loss under sec_988 that does not reflect movements in exchange rates but rather the purchase_price of stock whether t who purchased highly appreciated stock may use sec_708 and sec_732 to generate a significant tax_benefit by engaging in the following tax_avoidance transaction t arranged to have the stock and a cost_basis liquid asset put into a foreign_partnership t purchased the partnership t claimed that the deemed liquidation and basis allocation rules in sec_708 and sec_732 respectively thereby increased the adjusted_basis of the liquid asset significantly above its fair_market_value and t sells the liquid asset and recognizes a large loss conclusion the transaction should be recharacterized in accordance with its economic_substance and t’s loss should be totally disallowed under sec_1_988-2 moreover t should be required to take into account foreign_currency_gain in the aggregate of approximately dollar_figureamount that s realized upon disposition of the foreign_currency a no t cannot increase the adjusted_basis of the liquid asset because the rules in sec_708 and sec_732 do not apply to the transaction the foreign_partnership t purchased is not a partnership for federal tax purposes because it fails the definition of a partnership and because it lacks economic_substance even if the foreign_partnership is a partnership for federal tax purposes t cannot increase the basis of the foreign_currency under sec_732 because the purchase of the foreign_currency by the foreign_partnership is a sham_transaction that has no effect for federal tax purposes and because the foreign_currency is not an asset of the foreign_partnership facts t is a united_states_corporation it is the largest commercial e in region a is a u s subsidiary of t b is a country corporation unrelated to t or any of its subsidiaries owned principally by u a foreign individual b owned c percent of the stock in d d is a country corporation it is the largest commercial e in country f is a country corporation unrelated to t or any of its subsidiaries owned principally by u the remaining stock of d was owned by f in date t intended to expand its operations into region as part of such expansion t sought to acquire a controlling_interest in d from u who indirectly owned d under the initial purchase agreement dated date b was to sell g percent of the voting_stock in d to a subsidiary of t for foreign_currency b equivalent of dollar_figureamount the sale was set to close on date on date t and b entered into an agreement which extended the closing date from date to date the sale date was later extended a second time to date t suggested to u’s counsel that b hold the stock through a partnership n and that t purchase the interests in n rather than t merely having one of its subsidiaries purchase the shares of d directly on date a contributed dollar_figureamount to h a u s_corporation and dollar_figureamount to j a u s_corporation in exchange for all of the stock of each corporation on date h and j formed l a country entity each partner owned percent of l on the same date b and f formed n a country entity b contributed p shares of d voting_stock valued at foreign_currency b amount to n in exchange for a percent interest and f contributed foreign_currency b amount to n in exchange for a interest foreign_currency b is the currency of country f however did not fund its contribution to n until date although the partnership was formed on date after its formation n owned g percent of d also on date the sale of d was restructured t b j l f and n entered into an amendment to the date agreement f was to sell its interest in n to j for foreign_currency b amount and b was to sell its interest in n to l for foreign_currency b amount on date d sold v percent of its stock to the public in connection with the public offering subsequent to the signing of the date agreement d declared a dividend the first portion to be paid on date and the second portion to be paid on date the date agreement allowed b to retain approximately the foreign_currency b equivalent of dollar_figureamount of the dividend ie its portion of the dividend paid on date using this dividend and the cash contributed by f n acquired foreign_currency a on date one date following date for foreign_currency b amount on date foreign_currency a was transferred to the n bank account at country bank corporation on date three days following date f and b sold their respective interests in n to j and l n became s on date approximately months after date s withdrew foreign_currency a from its account and sold them it claimed a foreign exchange loss on the sale in the approximate amount of dollar_figureamount on date approximately months after date s withdrew foreign_currency from its account and sold them it claimed a foreign exchange loss on the sale in the amount of dollar_figureamount the claimed losses were premised on n’s reallocation of inside_basis in fact although the fair_market_value of the foreign_currency a constituted only x percent a minute percent of the fair_market_value of the assets of the partnership as a result of n’s reallocation of inside_basis y percent a very large percent of t’s basis in the partnership was allocated to the foreign_currency a economically s realized a gain of approximately dollar_figureamount on the two sales of the foreign_currency a taxpayer asserts that converting foreign_currency b to a less volatile foreign_currency like foreign_currency a is in accordance with standard business practice in country although the declaration of the dividend occurred subsequent to the date agreement u had previously notified t of its intention to have d pay the dividend generally non-functional currency is treated as property see sec_1_988-2 b f and n do not have eins and have never filed a united_states income_tax return they are foreign entities with no united_states reporting requirements s applied for an ein and filed a partnership return for date and date for purposes of this assistance we assume that during the relevant taxable_year date s constituted a qualified_business_unit qbu under sec_989 of the code and had a foreign_currency b functional_currency under the rules of sec_985 t claims a variety of business purposes for the arrangement of the transaction among them t asserts that the sale of d shares was structured as a sale of a partnership which held the shares n for various reasons relating to its and u’s country situations in regard to t’s tax planning t asserts that a publicly traded country corporation which d was is required to distribute at least z percent of its earnings as dividends each year t claims that it decided to hold the d shares through two country entities to ameliorate the effects of an aa percent withholding_tax on dividends distributed to non-country shareholders by holding the d shares through two country entities and having the higher_tier_entity borrow a part of the purchase_price from country the interest_paid on the loans would be deductible from the dividend for purposes of the withholding_tax t further asserts that the partnership structure also benefitted u d had already declared a dividend of approximately percent of its date15 earnings the second installment of which had not yet been paid in an effort to resolve a controversy over the purchase_price of the d shares t noted that under country law if the dividend is paid to a partnership the partners will receive increased basis in their partnership interests for the dividend as long as the dividend is retained by the partnership accordingly by a partnership holding the g percent of d shares which u intended to sell and the partnership receiving the dividend u or b his wholly owned corporation would reduce its substantial capital_gains on the sale of the d shares t claims that it originally had planned to finance the purchase of the d shares through borrowing from country banks in order to reduce the high withholding_tax burden on the dividends it expected to receive on the d shares in fact t’s upper_tier_partnership l borrowed the foreign_currency b equivalent of dollar_figureamount of the purchase_price from country banks t claims that circumstances changed d was not as profitable as expected and the amount of the dividends was insufficient to require their being sheltered with interest payments on otherwise unattractive debt accordingly in date l retired the foreign_currency b equivalent of dollar_figureamount of the debt the debt was retired in part with the foreign_currency a which were converted to foreign_currency b and distributed by s to l the remainder of the proceeds used to retire the debt dollar_figureamount were contributed by a the domestic parent of h and j through h and j to l the remainder of the foreign_currency a were converted by s to foreign_currency b in date and used for its current operating_expenses law and analysi sec_1 sec_988 sections which were enacted as part of the tax_reform_act_of_1986 set forth a comprehensive set of rules for the treatment of foreign_currency_transactions sec_988 provides that foreign_currency_gain_or_loss attributable to a sec_988 transaction is computed separately and treated as ordinary_income or loss foreign_currency_gain on a sec_988 transaction is generally defined as the gain on the transaction to the extent such gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_988 foreign_currency_loss is similarly defined in sec_988 in this manner congress intended that only gain_or_loss to the extent it is realized by reason of a change in exchange rates between the date the asset or liability is taken into account for tax purposes and the date it is paid or otherwise_disposed_of will be treated as foreign_currency_gain_or_loss s rep no 99th cong 2d sess in addition any gain_or_loss from the disposition of nonfunctional_currency is treated as foreign_currency_gain_or_loss under the assumption that any gain_or_loss realized on the disposition of nonfunctional_currency must be attributable to the fluctuation in the foreign exchange rates between the purchase and sale of the currency sec_988 this is confirmed by committee reports describing the principles of sec_988 prior to its amendment by the technical_and_miscellaneous_revenue_act_of_1988 tamra tamra did not change sec_988 with regard to issues implicated in this case thus the house ways_and_means_committee report to the miscellaneous revenue act of stated that i n the case of any disposition of nonfunctional_currency the relevant period for measuring rate changes is the time between acquisition and disposition of the currency h_r rep no 100th cong 2d sess see also s rep no 100th cong 2d sess containing identical language the legislative_history of sec_985 - suggests a consistent concern about tax_motivated_transactions the senate_finance_committee report accompanying the tax_reform_act_of_1986 stated that one of the two reasons sec_985 - were enacted was that prior_law provided opportunities for tax_motivated_transactions s rep no 99th cong 2d sess accordingly in enacting sec_985 - congress granted broad authority for the service to promulgate regulations as may be necessary or appropriate to carry out the purposes of sec_985 - sec_989 the legislative_history to the tamra in discussing the law prior to the enactment of tamra stated that t he secretary has general authority to provide the regulations necessary or appropriate to carry out the purposes of new subpart j for example the secretary may prescribe regulations appropriately recharacterizing transactions to harmonize the general realization and recognition provisions of the code with the policies of sec_988 h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess containing identical language in response to congress’s concern about tax_motivated_transactions the service under the authority of sec_989 promulgated sec_1 f which states that if the substance of a transaction differs from its form the commissioner may recharacterize the timing source and character of gains or losses with respect to the transaction in accordance with the substance of the transaction analysis we believe that the transaction at issue should be recharacterized in accordance with its economic_substance and t’s loss totally disallowed under sec_1_988-2 moreover t should be required to take into account foreign_currency_gain in the aggregate amount of approximately dollar_figureamount that s realized upon disposition of the foreign_currency a as stated previously sec_1 f states that i f the substance of a transaction described in sec_1_988-1 differs from its form the timing source and character of gains or losses with respect to such transaction may be recharacterized by the commissioner in accordance with its substance in this case in form the loss results from the sale of foreign_currency a a transaction described in sec_1_988-1 in which the basis exceeded the amount_realized by approximately dollar_figureamount however in substance t purchased the d stock and in order to generate a large tax loss that was not economically present it induced the seller u to package the d stock in a partnership with a relatively small amount of foreign_currency a instead of t purchasing the d stock outright as t and u had previously agreed t purchased the partnership interests instead in this manner t claims that under sec_1_988-2 further provides for example if a taxpayer enters into a transaction that it designates a currency swap contract that requires the prepayment of all payments to be made or to be received but not both the commissioner may recharacterize the contract as a loan this example indicates that the authority of the service to recharacterize transactions in accordance with their substance is broad sec_708 there was a technical_termination of the partnership and that under sec_732 t’s basis in the partnership property was allocated in a manner so that t’s cost for the d stock was effectively shifted to the foreign_currency a consequently when it sold the foreign_currency a and claimed its loss it prematurely deducted a large portion of the cost of the d shares an artificial shifting of basis to the foreign_currency a so that the computation of foreign_currency_loss does not reflect economic_substance is manifestly contrary to the intent of congress as set forth above which requires that currency gain_or_loss be computed by reference to movements in exchange rates in this case the claimed loss is so vastly removed from the actual economic_effect of exchange rate fluctuations in the foreign_currency a that occurred gain to s when it sold the foreign_currency a that no reasonable person could claim that the reported loss reflects realistically the movements in exchange rates other factors that support our conclusion are as follows n had no business other than holding the d shares and even assuming that n served a legitimate business function had no need for foreign_currency a the currency of n’s business environment again assuming that n served a legitimate business function was foreign_currency b and not foreign_currency a as n did not have country operations t claims that it was standard business practice in country to hedge the foreign_currency b cash accounts and that n was simply following this standard practice however in the context of the facts of this case this argument rings hollow b and f the partners of n had no economic_interest in causing n to incur the costs of hedging its foreign_currency b cash since b and f had contractually locked in the sales_price for n ie the d stock and the foreign_currency b cash in u s dollars thus b and f had no risk of loss if the foreign_currency b depreciated during the three days between the date that the foreign_currency b was received by n in the form of a dividend and a capital_contribution and the date n was sold because the sales_price of all of n’s assets including the foreign_currency b was fixed in u s dollars on the contract date under the terms of the contract even if the contract contained provisions barring n from wasting its assets given the stability of the country economy and the relatively low rates of inflation set forth below we do not believe that there existed a significant risk that the foreign_currency b cash held by n would depreciate significantly for the three days between receipt and sale moreover the foreign_currency b cash held by n was only x percent of the total assets of n a virtually insignificant amount moreover during the period the country economy was growing at an annual rate of bb percent publication and foreign_currency b also had appreciated in real terms in relation to the u s dollar publication furthermore during period the country government generated fiscal surpluses in each of the years publication finally country inflation rates for period were cc percent dd percent and ee percent respectively publication none of these factors suggests that the country economy was so unstable or that inflation was so great that it would be standard business practice to hedge foreign_currency b cash balances into foreign_currency a accordingly we do not believe that n purchased the foreign_currency a to hedge the risk that the small amount of foreign_currency b cash would depreciate against the u s dollar t and u had no reason other than federal_income_tax avoidance for setting up n and transferring u’s interests in n rather than simply selling the d stock outright t claims that n was formed in order that to reduce b’s country capital_gains_tax on the sale of the d shares yet it is undisputed that t suggested to u to set up d in addition b’s tax savings were dwarfed by t’s dollar_figureamount tax_benefit see 94_tc_738 comparing relative tax savings and alleged profit t also claims that it expected that d would pay out a significant amount of dividends and under country tax law t’s withholding_tax on the dividends would be reduced by holding the d stock using two country tiers even if t anticipated that d would have paid a significant amount of dividends t admits that it could just as easily have purchased the d stock and contributed the stock to its lower tier entities accordingly to reflect the economic_substance of the transaction under sec_1_988-2 the dollar_figureamount loss should be disallowed the basis in the foreign_currency a should be adjusted to reflect solely the actual cost of the foreign_currency a any remaining basis attributed by t to the foreign_currency a should be re-attributed to the d stock and currency gain realized by s from the disposition of the foreign_currency a reflecting actual exchange rate movements must be reported as ordinary_income under sec_988 through the transaction being recharacterized according to its substance of t purchasing the d stock valued at approximately dollar_figureamount and a relatively small amount of foreign_currency a t will be able to recover its basis in the d stock at the point at which t would have recovered its basis under the general realization and recognition provisions of the code ie when t or its related entities sells the stock when it receives distributions in excess of earnings_and_profits or when the stock becomes worthless see h_r rep no 100th cong 2d sess the secretary may prescribe regulations appropriately recharacterizing transactions to harmonize the general realization and recognition provisions of the code with the policies of sec_988 s rep no 100th cong 2d sess containing identical language case development hazards and other considerations n was not a valid partnership a partnership exists for federal_income_tax purposes if the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise sec_761 a 337_us_733 asa investerings partnership v commissioner tcmemo_1998_305 aff’d 201_f3d_505 d c cir to be considered partners the parties must really and truly intend to join together for the purpose of carrying on business and sharing in the profits or losses or both 327_us_280 courts examine objective factors in ascertaining the parties' true intent culbertson u s pincite 42_tc_1067 an arrangement intended and structured solely for united_states tax benefits between parties with no common business interests and who would not share profits and losses is not a bona_fide partnership culbertson 337_us_733 see 873_f2d_879 5th cir aff'g tcmemo_1988_72 here b and f held a c and bb percent interest in d respectively at the time t agreed to purchase a g percent interest after the initial sale agreement and while bound by the revised sale agreement they transferred a total of g percent of stock in d to a newly-formed partnership n which was owned percent by b and percent by f n existed for only days and during that time its partners could not have intended to carry on a business because they knew when and for how much the partnership was to be sold thus in the absence of a bona_fide partnership l and j must be treated as having bought the stock and foreign_currency a directly from n’s partners and therefore the basis in the foreign_currency a could not exceed the fair_market_value of the foreign_currency a the basis in the foreign_currency a cannot be stepped-up under sec_732 even if n would be considered a partnership for federal tax purposes the basis of the foreign_currency a it purchased should not have been increased under sec_732 as discussed above n purchased the foreign_currency a solely to provide t with a tax advantage the purchase was devoid of economic_substance and any business_purpose therefore the purchase by n is a sham and without effect for federal tax purposes a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs 87_tc_1087 acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation should be evaluated acm partnership f 3d pincite 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite 868_f2d_851 6th cir 843_f2d_351 9th cir cert_denied 488_us_824 while the profit potential or economic risk relative to the expected tax_benefit necessary to meet the objective economic_substance test has not been quantified a reasonable prospect or possibility for profit is required see 157_f3d_231 364_f2d_734 2nd cir nominal or de_minimis profit potential does not imbue a transaction with economic_substance 103_tc_29 94_tc_738 with respect to allowing an artificial loss the tax_court stated we do not suggest that a taxpayer refrain from using the tax laws to the taxpayer’s advantage in this case however the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws a taxpayer is not entitled to recognize a phantom loss from a transaction that lacks economic_substance acm partnership v commissioner tcmemo_1997_115 t c m cch aff’d in part and rev’d in part 157_f3d_231 3rd cir it appears that n purchased the foreign_currency a with the prearranged purpose of allowing t to allocate the basis to the foreign_currency a from the stock and a loss upon the sale of the foreign_currency a was therefore realized thus we believe that this is a loss created artificially through manipulation and abuse of sec_708 and sec_732 while taxpayers may choose their form of business they may not do so for the sole purpose of creating a non-economic loss the juxtaposition of the purchase of the foreign_currency a immediately prior to the technical_termination strongly suggests that the purpose behind the purchase was to achieve a phantom loss consequently because we believe that there is no legitimate business_purpose for the purchase of the foreign_currency a prior to t’s purchase of the partnership and that purchase lacked economic_substance therefore t is prohibited from increasing its basis in the foreign_currency a under sec_732 foreign_currency a was always an asset of t alternatively foreign_currency a was an asset of t at all times because n purchased them as t’s agent cf asa investerings tcmemo_1998_305 citing 485_us_340 disregarding two nominal partners in the venture because it found that they were actually the agents of the real party in interest after t had already agreed to purchase g percent of d it discovered the elements necessary for an abusive_tax_shelter in the agreement it therefore requested that b place the g percent interest t was purchasing in n and that n purchase the foreign_currency a for t so that t could create an artificially high basis liquid asset to generate a tax loss n has not shown an independent reason for purchasing the assets because it did so only as an accommodation to t moreover the money used to purchase the foreign_currency a indirectly came from t and not n the majority of the funds used to buy the foreign_currency a came from a dividend from d to n funds that would be t’s in gg days the remaining funds came from f’s capital_contribution a sum returned to f gg days later upon the sale of its interest in n thus n should be deemed to have been t’s agent in the purchase of the foreign_currency a therefore the foreign_currency a were not partnership property subject_to the basis rules of sec_732 upon the technical_termination of n under sec_708 case development hazards and other considerations please call if you have any further questions associate chief_counsel passthroughs special industries by __________________________________ patrick putzi special counsel branch passthroughs special industries
